Citation Nr: 1547761	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  12-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased rating for a right ankle disability, to include degenerative joint disease, with scar, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for a right knee disability, to include degenerative joint disease, with scar, currently evaluated as 10 percent disabling.   

3.  Entitlement to an increased rating for right knee semilunar cartilage, dislocated, with frequent episodes of locking, pain, and effusion in the right knee joint, rated as 20 percent disabling from May 6, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from March 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which increased the Veteran's ankle disability to 20 percent effective October 18, 2011, and continued his knee disability at 10 percent disabling.  Further, by rating decision dated June 2015, the Appeals Management Center granted service connection for cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion in the right knee joint, at a 20 percent rating effective May 6, 2015.  As the Veteran's claim for a higher rating for his knee was filed prior to May 6, 2015, the Board has broadened the Veteran's right knee disability claim to include the dislocated semilunar cartilage.  Although there was a partial grant of the benefits sought, the Board notes that the Veteran has not been granted the maximum benefit allowed; thus, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that proceeding has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board remanded this matter in November 2014 to obtain additional treatment record and schedule the Veteran for an examination.  Additional records have been received and the Veteran was afforded an appropriate VA examination.  Thus, the requested development has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  For the pendency of the appeal, the Veteran's right knee disability has been manifested by arthritis with painful flexion (at its worst) limited to 90 degrees and no limitation of extension; recurrent subluxation, lateral instability, ankylosis of the knee, impairment of the tibia and fibula, and genu recurvatum are not shown. 

2.  For the pendency of the appeal, the Veteran's right knee disability has been manifested by cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

3.  For the entire appeal period, the Veteran's right ankle disability more nearly approximated a marked limitation of motion with pain, swelling, tenderness, instability, and use of assistive devices, but without ankylosis.


CONCLUSIONS OF LAW

1.  For the pendency of the appeal, a rating of in excess of 20 for the Veteran's right ankle disability is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5271 (2014).

2.  For the pendency of the appeal, a rating in excess of 10 percent for degenerative changes of the right knee with episodes of right infrapatellar bursitis and chondrocalcinsis is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5256-5263 (2014).

2.  For the pendency of the appeal, a rating of 20 percent for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the Veteran's claims on appeal, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in May 2015, May 2012, and November 2011.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

Legal Criteria for Knee Disabilities

The Veteran is rated under Diagnostic Codes 5010-5260 and 5003-5258 for his right knee disability.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).

Under DC 5010, arthritis, due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis of the knee, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of flexion of the knee is rated as follows under Diagnostic Code 5260:

	Flexion limited to 60 degrees.................................0 percent
	Flexion limited to 45 degrees................................10 percent
	Flexion limited to 30 degrees................................20 percent
	Flexion limited to 15 degrees................................30 percent

Limitation of extension of the knee is rated as follows under Diagnostic Code 5261:

	Extension limited to 5 degrees.................................0 percent
	Extension limited to 10 degrees................................10 percent
	Extension limited to 15 degrees................................20 percent
	Extension limited to 20 degrees................................30 percent
      Extension limited to 30 degrees................................40 percent
      Extension limited to 45 degrees................................50 percent

Under Diagnostic Code 5257, rating are awarded for recurrent subluxation or lateral instability of the knee as follows:

      Slight recurrent subluxation or lateral instability...........10 percent
      Moderate recurrent subluxation or lateral instability........20 percent
      Severe recurrent subluxation or lateral instability...........30 percent

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  The GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided that additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent.  38 C.F.R. § 4.71a (2014).

Ratings are also available for ankylosis of the knee, impairment of the tibia and fibula, and genu recurvatum.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

Analysis of Knee Disability

The RO has rated the Veteran's right knee disability as 10 percent evaluation for painful motion of the knee and x-ray evidence of degenerative arthritis along with any limitation of motion of the joint.  Further, by rating decision dated June 2015, the Appeals Management Center granted service connection for cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion in the right knee joint, at a 20 percent rating effective May 6, 2015.

Upon consideration of the evidence of record, the Board finds a rating of 20 percent warranted for the pendency of the appeal period for cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion in the right knee joint.  The Board finds no higher rating under other criteria appropriate in regard to the service-connected right knee disability.

By VA examination dated November 2011, the Veteran reported that his right knee will buckle with walking.  He reported severe pain and stiffness at the end of his workday as a social worker.  He reported occasional use of a knee wrap and cane.  The Veteran demonstrated flexion from 0 to 95 degrees with objective evidence of painful motion; normal range of motion is 0 to 140.  With respect to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the examiner found no additional limitation in range of motion was found with repetitive testing.  There was no limitation of extension found.  The examiner found less movement than normal, pain on movement, swelling, deformity, disturbance of locomotion, and tenderness or pain to palpation in regard to the right knee.  The right knee demonstrated normal strength and normal joint stability.  X-ray evidence of arthritis was found.  

By VA examination dated May 2012, the Veteran reported chronic effusion and pain, buckling, and stiffness.  He reported flare-ups up to two times monthly, lasting 10-12 days, severe in pain.  The examiner documented right knee flexion of 100 degrees with objective evidence of painful motion, and no limitation of extension.  The examiner documented functional impairment as less movement than normal, pain on movement, and swelling.  The examiner also documented tenderness and pain to palpation, as well as normal muscle strength and no instability.  

By VA examination dated May 2015, the examiner noted that most recent MRI results reflect a right knee multifocal multi direction meniscus tear, large joint effusion, cartilage thinning and severe tricompartmental degenerative joint disease.  The Veteran reported persistent effusion and occasional use of a cane.  He reported daily flare-ups lasting hours, and functional impairment to include alteration in gait, effusion, and limited range of motion.  The examiner noted flexion at 0 to 90 degrees with objective evidence of pain and non-limited extension with no objective evidence of pain.  The examiner noted moderate pain to palpation with effusion.  
With respect to the holding in DeLuca, the examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limits functional ability during flare-ups or with repeated use over a period of time. There was no instability, recurrent subluxation and ankylosis found on examination.  Normal muscle strength was found.  The examiner noted that the Veteran suffers from a meniscus (semi lunar cartilage condition) with meniscal tear, frequent episodes of joint pain and joint effusion.  The examiner stated there was no evidence of malunion of tibia and fibula on MRI or X-ray.

In September 2015, the Veteran was seen for follow up treatment for gout.  It was noted that he had tenderness in multiple joints including his right knee which was tender to palpation on the medial aspect.  An October 2015 VA treatment record notes that the Veteran had been prescribed a knee brace.  

The Board recognizes that the Veteran has reported flare-ups resulting in an alteration in gait, effusion, and limited range of motion.  However, throughout the pendency of the appeal, no limitation of flexion nor extension warrants a rating in excess of 10 percent.  In this respect, while the Veteran has limitation of flexion, the record does not show limitation of flexion of 45 degrees or less as contemplated by a compensable rating based on limitation of flexion under DC 5260 even with consideration of his complaints of pain and swelling.  Likewise, the record does show limitation of extension of 10 degrees or more as contemplated by a compensable rating under DC 5261.  

As stated above, the Veteran does have arthritis with limited motion.  However, the record does not show X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups as contemplated by a 20 percent evaluation under DC 5003.  The Board notes the assertion raised by the Veteran in June 2015 that a higher evaluation is warranted as he has tricompartmental degenerative joint disease of the right knee.  However, the right knee is a single major joint.  

With respect to a rating under DC 5257 based on recurrent subluxation or lateral instability, the Board notes that during his April 2012 RO hearing, the Veteran noted that he did not have any dislocations but his knee would give out causing him to stumble.  While the Veteran was recently prescribed a knee brace during treatment for gout in his knee, the record does not show that he has any instability of the knee.  At his April 2013 hearing, he noted that he did not require braces for his knee.  Likewise, the various VA examiners including the recent May 2015 examiner have reported that the Veteran had no instability of the knee.  Accordingly, entitlement to a separate compensable rating under DC 5257 is not warranted.

In addition, ankylosis of the knee, impairment of the tibia and fibula, and genu recurvatum are not shown at any time during the appeal.  Accordingly, DCs 5256, 5262, and 5263 are not applicable.  

In regard to the Veteran's meniscus condition, the Board notes the RO granted service connection for dislocated semilunar cartilage with effusion on the basis of the May 2015 examination which documented a meniscus (semi lunar cartilage condition) with meniscal tear, frequent episodes of joint pain and joint effusion.  The Board notes the evidence of record supports that the Veteran has suffered from the meniscus condition for the pendency of the appeal.  Specifically, a May 2011 treatment note from the VA Nebraska-Western Iowa Health Care System cites the Veteran "has a history of a meniscal repair in the past."  The note continues to explain that the Veteran suffered a meniscal tear in-service.  The Board notes that the Veteran's Service Treatment Records support that he had a meniscotomy in March 1987, prior to service.  However, giving the Veteran the benefit of the doubt, the Board finds that the Veteran's meniscus condition was present prior to the May 2015 VA examination, and grants an increased rating on this basis.  See 38 U.S.C.A. § 5 107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As such, the Board grants the Veteran a rating of 20 percent under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, for the pendency of the appeal.  38 C.F.R. § 4.71a (2014).  This represents an increased rating under these criteria for the period before May 2015, as the RO granted service connection at this 20 percent rating from May 2015 to present.  The 20 percent rating is the maximum rating possible for a meniscus condition under DC 5258.

In sum, the Board finds no increased rating appropriate under any other criteria relating to knee disabilities, as discussed above.  Therefore, the Board continues the RO's rating of 10 percent for painful motion and arthritis, and 20 percent for dislocated semilunar cartilage from May 2015 to present.  The Board grants an increased rating of 20 percent for dislocated semilunar cartilage for the pendency of the appeal prior to May 2015.

Legal Criteria for Ankle Disabilities

The Veteran is rated under Diagnostic Codes 5010-5271 for his right ankle disability.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).

Under DC 5010, arthritis, due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis of the knee, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a  (2014).  This specific Diagnostic Code does not provide for a rating in excess of 20 percent.  The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions.  38 C.F.R. § 4.6  (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2014).  

Under DC 5270, ankylosis of the ankle, a 30 percent rating is warranted when there is plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent rating is warranted when there is plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.

Other diagnostic codes pertinent to the ankle include the following: Diagnostic Code 5272 (ankylosis of the subastragular or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).  These codes are inapplicable herein, as the medical evidence does not show any ankylosis or malunion of the ankle bones; nor was there any surgical removal of the ankle bone.  Further, these codes do not offer a rating higher than 20 percent, which the Veteran has already been afforded.

Analysis of Ankle Disability

The RO has rated the Veteran's right ankle disability at 20 percent evaluation for marked limitation of motion of the ankle and x-ray evidence of degenerative arthritis along with any limitation of motion of the joint

By VA examination dated November 2011, the Veteran reported current symptoms of severe pain like walking on needles and constant swelling.  He reported intermittent flare-ups and limited to being able to walk 3-4 blocks only due to the pain.  The Veteran reported walking a lot as a social working and being worn out at the end of the day due to ankle pain.  The Veteran demonstrated dorsiflexion of 10 degrees and plantar flexion of 25 degrees with objective evidence of painful motion.  

As to the holding in DeLuca and 38 C.F.R. §§ 4.40 , 4.45, and 4.59, while the examiner noted limited movement, pain upon movement, swelling, deformity, right antalgic gait, and localized tenderness or pain on palpation in regard to the right ankle, there were no further limitations in motion with repetitive testing.  Additionally, the examiner found no instability and no ankylosis.  The examiner noted x-ray findings of arthritis. 

By VA examination dated May 2012, the Veteran reported flare-ups up to two times monthly, lasting three to four days, moderate pain.  The examiner documented plantar flexion to 25 degrees with objective evidence of painful motion, and dorsiflexion to 15 degrees with objective evidence of painful motion.  The examiner found functional impairment due to the right ankle disability is less movement than normal, excess fatigability, pain on movement, and swelling.  The examiner also documented localized tenderness or pain on palpation, weakness, and guarding.  There was normal strength and no ankylosis and no instability found.

By VA examination dated May 2015, the Veteran reported weekly flare-ups lasting from minutes to hours.  The examiner noted dorsiflexion as 0 to 20 degrees without objective evidence of pain and plantar flexion as 0 to 25 degrees with objective evidence of pain.  As to the holding in DeLuca v. Brown, 8 Vet. App. 202   (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Veteran was able to perform repetitive testing without additional loss of function or range of motion.  There was localized tenderness or pain on palpation of the large joint effusion.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  There was no instability and no ankylosis found on examination.  The examiner found muscle strength to be normal.  X-ray evidence of arthritis was noted.

While the Board notes the evidence of limitation of motion and painful motion, the Veteran is rated at 20 percent for his ankle disability for the pendency of the appeal, which is the maximum rating available under DC 5271, for limited motion.  The evidence of record does not support that the Veteran has suffered from ankylosis during the appeal period.  Therefore, DC 5270, the code which affords a rating of higher than 20 percent, is not for application, and the Veteran's claim for an increased rating for his service-connected ankle disability must be denied.

In the RO's February 2012 rating decision, it was noted that the Veteran has a scar which pertains to his in-service ankle surgery.  As the rating for the scar was noncompensable, it was combined with the Veteran's ankle disability rating.  

The Board has considered the rating criteria for scars, which provides a compensable rating for scars exceeding 6 square inches, or unstable or painful scars.  38 C.F.R. § 4.118, DC 7801-7804.

The November 2011, May 2012 and May 2015 VA examinations did not reflect that the Veteran's scar as related to his ankle surgery exceeds 6 square inches, or is unstable or painful, nor did they reflect that the Veteran has loss of function from the scar.  Therefore it remains noncompensable and there is no increased rating for the Veteran's ankle disability on this basis.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for his service-connected ankle disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee and right ankle disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee and ankle disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has reported painful motion, buckling, effusion, and stiffness in regard to his right knee disability, and painful motion and swelling in regard to his right ankle disability; the Board finds that the ratings as stated contemplate fully the Veteran's symptoms and disability level.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Although the Veteran has submitted evidence of a medical disability, and made a claim for a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected ankle and knee disabilities; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  


ORDER

A rating in excess of 10 percent for all knee conditions of the Veteran's service-connected right knee disability other than dislocation of semilunar cartilage is denied.

An increased rating of 20 percent for the pendency of the appeal prior to May 2015 in regard to the Veteran's right knee disability as manifested by dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is granted.

A rating in excess of 20 percent for the Veteran's service-connected right ankle disability is denied.



___________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


